The Hearing Officer’s finding that the petitioner had violated prison rules which prohibited disobeying a direct order and lying or making incomplete, misleading, or false statements was supported by substantial evidence in the form of a written misbehavior report prepared by the Correction Officer who observed the incident and the hearing testimony of a prison employee who likewise witnessed the incident (see, Matter of Foster v Coughlin, 76 NY2d 964).
The petitioner’s various claims of procedural error are either unpreserved for appellate review (see, Matter of Tate v Senkowski, 215 AD2d 903, 904) or without merit. O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.